Citation Nr: 0502202	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel








INTRODUCTION

The veteran had active military service from November 1945 to 
June 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO, in pertinent part, granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable rating effective March 10, 2003, the date of 
receipt of the veteran's claim.  

The veteran initially requested a Travel Board hearing at the 
RO in connection with his appeal, but he later withdrew his 
request and the hearing was cancelled.  

The veteran's appeal initially came before the Board in June 
2004, at which time the Board granted service connection for 
chronic tinnitus and residuals of perforation of the left 
tympanic membrane.  The Board remanded the issue of 
entitlement to an initial compensable rating for bilateral 
hearing loss to the RO for additional evidentiary 
development, including a current audiologic examination.  

After completion of actions taken pursuant to the remand, the 
RO continued its prior denial of an initial compensable 
rating for bilateral hearing loss and returned the case to 
the Board for further review on appeal.  


FINDING OF FACT

Bilateral hearing loss ear is manifested by no greater than 
level I hearing loss in either ear.  



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the June 2003 rating decision, the June 
2003 Statement of the Case and the October 2004 Supplemental 
Statement of the Case cite the law and regulations that are 
applicable to the appeal and explain why the RO denied the 
claim.  The Statement of the Case sets forth the text of the 
VCAA regulations.  

In addition, in July 2004 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  

The letter specifically advised him that to obtain a higher 
evaluation he should submit evidence that his bilateral 
hearing loss had worsened.  

The letter advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letter explained that VA would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the July 2004 VCAA notice letter 
did not comply with the express requirements of the law as 
found by the CAVC in Pelegrini II.  It should be noted in 
this regard that although a development letter was sent to 
the veteran in March 2003, before the claim was adjudicated, 
that communication did not qualify as a valid VCAA 
notification since it did not satisfy the Quartuccio 
requirements.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the deficiency in the timing of the VCAA 
notice letter was harmless error.  The requisite 
notifications was ultimately provided before the transfer and 
certification of the case to the Board.  After such notice, 
the veteran was given ample time in which to respond.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at the present time does not result in 
prejudice to him.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the veteran does have actual 
notice of the obligation to submit all relevant evidence to 
VA, as evidenced by the fact that he had no further records 
in his possession and that he had no further evidence to 
submit.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
undergone two VA audiology examinations in connection with 
his claim for an initial compensable rating for hearing loss.  
He has reported to VA medical personnel that he has received 
no private treatment for the disorder.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluations for bilateral defective hearing are determined on 
the basis of organic impairment of hearing acuity established 
by controlled speech discrimination tests and the average 
hearing threshold level determined by pure tone audiometry 
testing.  The VA rating schedule sets forth 11 levels of 
auditory acuity, shown in chart form, designated as level I 
for essentially normal hearing through level XI for profound 
deafness at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree speech discrimination ability.  
38 C.F.R. § 4.85, Tables VI and VII (2004).  

The rating schedule contains additional provisions for 
evaluating exceptional patterns of hearing impairment.  
38 C.F.R. § 4.86 specifies the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  


(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background 

The veteran's original claim for service connection for 
bilateral hearing loss was received at the RO in March 2003.  

The veteran had a VA audiology examination in April 2003 in 
connection with his claim.  He reported having been exposed 
to acoustic trauma from Howitzer fire during World War II.  
He stated that he currently did not hear as well with the 
left ear as with the right ear.  On audiometric testing, the 
pure tone thresholds in the right ear were 15, 15, 50, and 65 
decibels at 1,000, 2,000, 3000 and 4,000 hertz, respectively.  

The thresholds for the left ear were 30, 25, 60 and 60 
decibels at the same frequencies, respectively.  The speech 
discrimination scores were 88 percent in each ear.  These 
test results were interpreted to show bilateral high 
frequency hearing loss.  No additional hearing tests were 
recommended.  

The veteran had additional VA audiometric testing in 
September 2001 pursuant to the Board's remand.  He stated 
that his biggest difficulty was in understanding 
conversation.  On examination, the pure tone thresholds in 
the right ear were 40, 50, 65, and 75 decibels at 1,000, 
2,000, 3000 and 4,000 hertz, respectively.  The thresholds 
for the left ear were 50, 60, 65, and 80 decibels at the same 
frequencies, respectively.  The speech discrimination scores 
were 92 percent in each ear.  These findings were interpreted 
to represent moderate to severe sensorineural hearing loss 
for both ears.  


Analysis

The present appeal arises from the initial rating assigned 
following the granting of service connection for bilateral 
hearing loss.  Consequently, as noted above, separate ratings 
known as "staged ratings" are potentially assignable for 
different periods of time as warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The record does 
not suggest enough fluctuation in the degree of disability 
resulting from bilateral hearing loss during the period 
covered by the service connection award to warrant revision 
of the rating for any specific period of time; hence, there 
is no basis for the assignment of a staged rating for any 
particular period.  

Ratings for service-connected bilateral hearing loss are 
assigned in accordance with a formula incorporated into the 
VA rating schedule in chart form which identifies eleven 
levels of hearing loss impairment for which numeric 
designations are assigned.  The selection of the disability 
evaluation appropriate in any particular case is established 
by the mechanical application of the rating criteria to the 
numeric designations assigned on the basis of the audiometric 
test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  
In the present case, the pure tone thresholds obtained in 
April 2003 showed an average decibel loss of 36 decibels in 
the right ear and 44 decibels in the left ear at the four 
relevant frequencies, with speech discrimination scores of 88 
percent in each ear.  At the September 2004 examination, the 
average decibel loss at these frequencies was 58 decibels in 
the right ear and 66 decibels in the left ear, with speech 
discrimination scores of 92 percent in each ear.  

Comparison of these speech recognition scores and average 
pure tone audiometry thresholds to the regulatory 
requirements shows that the veteran had Level I hearing in 
each ear at both of the VA examinations.  Although his 
hearing was somewhat worse at the September 2001 examination 
than it had been in April 2003, it was still within the range 
of hearing impairment designated as Level I for VA rating 
purposes.  

Under Table VII of the rating schedule, Level I hearing in 
the each ear translates to a noncompensable rating for the 
veteran's service-connected hearing loss.  

It should be noted that the rating criteria contain 
additional provisions for rating certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 in cases where the speech discrimination 
test may not reflect the severity of communicative 
dysfunction experienced by certain veterans.  These patterns 
were identified in review studies carried out by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service in 1991.  

The revised provisions, which are set forth above, apply 
where the pure tone thresholds at each of four specified 
frequencies are 55 decibels or more or where there is a wide 
discrepancy between the decibels reported at 1,000 and 2,000 
hertz.  
If either is shown, the speech discrimination scores need not 
be considered.  

In the present case, the test scores obtained at the VA 
examinations of April 2003 and September 2004 do not qualify 
for special treatment under these provisions since in both 
cases the pure tone thresholds in either ear were not 
55 decibels or more and the discrepancy between the 
thresholds at 1,000 and 2,000 hertz were far less than that 
required by the regulation.  

The rating schedule does not make provision for consideration 
of a claimant's subjective complaints regarding hearing 
problems encountered in everyday hearing situations when 
rating a hearing loss disability.  The veteran's complaints 
regarding hearing problems encountered in conversation are 
credible in the context of the audiometric test results 
obtained on VA examinations.  However, the rating criteria do 
not make provision for consideration of situational hearing 
problems for rating purposes.  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against the claim for a compensable 
rating for bilateral hearing loss, and that the benefit of 
the doubt rule therefore does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his bilateral hearing loss disability.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


